DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3, 13-14, 20, 24, 29-31, 39, 48, 52, 55, 58-60, 71, 75, and 78 are pending (claim set as filed on 06/22/2020).

Election/Restrictions
Applicant’s election of Group I in the reply filed on 03/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claims 30, 55, 58-60, 71, 75, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, only claims 1, 3, 13-14, 20, 24, 29, 31, 39, 48, and 52 are under examination.

Priority
	This application is a 371 of PCT/US18/18389 filed on 02/15/2018 which has a provisional application no. 62/459,397 filed on 02/15/2017.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed on 08/14/2019, 11/25/2020, and 03/17/2022 have been considered.
	
Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Interpretation
Regarding the recitation of “optionally”, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. Under the broadest reasonable interpretation standard, optional features are not given patentable weight. 
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 29, and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claims 14, 29, and 39, the phrases “preferably”, “preferentially”, or “preferential” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP 2173.05(d)). In other words, these phrases are considered to be exemplary claim language which may lead to confusion over the intended scope or metes and bounds of a claim. Appropriate correction is required.

Claim Rejections - 35 USC §112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20 and 48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Claims 20 and 48 recite the functional language of an “agent capable of activating NK cells” which is considered to be a very broad genus term that does not sufficient description in the specification, nor are a representative number of compounds described within this genus to demonstrate that Applicant was in possession at the time of filing of any one of these genus terms. 
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is not sufficient characteristic for written description purposes. The level of skill and knowledge in the art is high, generally that of a biochemist or biologist. Upon a review of the instant specification, there lacks a definition of “agent capable of activating NK cells” nor structure or representative examples of such agents. In other words, it could be limitless to any molecule such viruses, bacteria, antigens, proteins, nucleic acid, stress, cytokines, etc., that can activate a natural killer cell. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozlowska (Adoptive transfer of osteoclast‑expanded natural killer cells for immunotherapy targeting cancer stem‑like cells in humanized mice, 2016 - cited by the ISA and in the IDS filed on 08/14/2019). 
Kozlowska teaches the use of osteoclast-expanded NK cells in targeting cancer stem-like tumors in humanized mice which initiates and enhances recruitment of CD8+ T cells to the tumor microenvironment (see abstract & Figure 2). Kozlowska teaches “we generated efficient ex vivo osteoclast-expanded human NK cells for adoptive NK cell transfer therapy of human CSCs, using osteoclasts as feeder cells” (see page 842, left col.).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaur (Super-charged NK cells increase immune infiltration in the tumor microenvironment and inhibit tumor growth in humanized-BLT mice, 2016 - cited by the ISA and in the IDS filed on 08/14/2019). 
Kaur teaches a methodology to expand super-charged NK cells using osteoclasts and sAJ2 (see preview page viii: Chapter 3). Kaur teaches “We also demonstrated that among all the cells we characterized to design a novel strategy to expand highly potent NK cells, osteoclasts fit best based on the NK receptors ligand expression and secreted cytokines required for NK cells expansion and activation. In this regard, we tested the cancer patient osteoclasts (OCs) for their surface expression of MHC1 and MICA/B, both were showed lower expression levels on cancer patient OCs. So, not just the NK cells receptors required for tumor recognition are lower on cancer patient NK cells, but the ligands required to increase the expression of those receptors are also down-modulated in cancer patient OCs. Next, we cultured the cancer patient NK cells with healthy donor OCs, and we were able to increase the surface expression of NKG2D on patient NK cells but, again the cytotoxic activity and IFN-γ were lower in patient NK cells. We confirmed our finding by analyzing the OCs from KRAS mutated mice and hu-BLT mice injected with tumor” (see page iii). 

Claim 1, 3, 13-14, 20, 24, 29, 31, 39, 48, and 52 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewett (US 2015/0238530 A1 - cited in the IDS filed on 11/25/2020).
Jewett’s general disclosure relates to compositions and methods are provided for killing of cancer stem cells, and for the transplantation of pluripotent stem cells and differentiated cells derived therefrom (see abstract).
Jewett teaches “in some embodiments, NK cells are activated by culture in the presence of NK cells are enriched from peripheral blood and activated by culture in the presence of IL-2, anti-CD16 antibodies, sonicated probiotic bacteria, and osteoclasts” (see ¶ [0015]). Jewett teaches “the NK cells may be cultures for about 6 hours, about 12 hours, about 18 hours, about 24 hours, about 36 hours about 48 hours, or about 2 days, about 3 days, about 4 days or more. The ratio of NK cells to monocytes and/or osteoclasts may be about 100: 1, 50: 1, 10:1, 5:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:5, 1:10, 1:50, 1:100. Monocytes or osteoclasts may be allogeneic, autologous, a primary or established cell line, etc.” (see ¶ [0055]). Jewett teaches samples, including biopsied tissue sections, slides, etc. containing a squamous carcinoma tissue (see ¶ [0065]-[0068]). Jewett teaches 51Cr release cytotoxicity assay (see ¶ [0150]) and both monocytes and osteoclasts were able to induce significant secretion of IFN-γ by the IL-2 treated NK cells (see ¶ [0249] and Examples). Jewett teaches “Probiotic bacteria. Various strains of probiotic bacteria find use in the methods of the invention, including without limitation Streptococcus thermophilus, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus casei, and Lactobacillus bulgaricus, or a combination thereof. For example a combination of all 8 strains may be used, herein referred to as AJ2. The bacteria may be sonicated before contacting with NK cells. The ratio of bacteria to NK cells may be used at a cell:cell ratio of 10:1; 5:1, 1: 1, 1:5, 1:10, etc. The presence of the probiotic bacteria increases cytokine production by the NK cells, including IFN-γ and IL-10” (see ¶ [0092]).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653